EXHIBIT 10.1

 



 



 

CONVERTIBLE DEBENTURE UNIT PURCHASE AGREEMENT

 

FOR

 

CARDIOGENICS HOLDINGS INC.

 

OTCBB: CGNH

  



 



 

ACCREDITED INVESTORS ONLY

 





 

 

Number of Units Offered: Up to 15 Units

 

Price per Unit: $100,000

 

Minimum Investment: One (1) Unit

(Or Any Fractional Units Approved by the Company) 

 

Maximum Aggregate Subscription: $1,500,000

 

Each Unit consists of:

 

One (1) Series B Convertible Debenture in the Original Principal Amount of
$100,000; and

 

One (1) Warrant to Purchase One Hundred Fifty Thousand (150,000) Shares of
Common Stock.

 

THE SECURITIES OFFERED PURSUANT TO THIS CONVERTIBLE DEBENTURE UNIT PURCHASE
AGREEMENT HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION
OR THE SECURITIES COMMISSION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLD IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. 

 



 





 

 

  

CONVERTIBLE DEBENTURE UNIT PURCHASE AGREEMENT

 

CONVERTIBLE DEBENTURE UNIT PURCHASE AGREEMENT, dated as of ___________________,
2013 (this “Agreement”), is entered into by and between CARDIOGENICS HOLDINGS
INC., a Nevada corporation (the “Company”), and each individual or entity named
on an executed signature page hereto (each such signatory is referred to as a
“Purchaser”) (each agreement with a Purchaser being deemed a separate and
independent agreement between the Company and such Purchaser).

 

WHEREAS, subject to the terms and conditions of this Agreement, and acceptance
of this Agreement by the Company, the Company wishes to issue and sell to the
Purchasers, and the Purchasers wish to acquire from the Company, the number of
units identified on the Purchasers’ executed signature page hereto; and

 

WHEREAS, each unit to be sold by the Company consists of: (i) one (1) 10%
convertible debenture in the original principal amount of $100,000.00 and (ii)
one (1) warrant to purchase 150,000 shares of the Company’s common stock at
$0.15 per share (the “Unit(s)”); and

 

WHEREAS, (i) each 10% convertible debenture of the Company that is part of a
Unit shall be designated as “Series B” convertible debentures of the Company,
which shall be convertible, at a conversion price of $0.25 per share, into
shares of common stock, $0.00001 par value per share, of the Company (the
“Common Stock”), in accordance with the terms and conditions of such convertible
debentures, and shall have a maturity date of three (3) years from the date of
such convertible debenture and be in the form set forth in Exhibit A to this
Agreement (the “Convertible Debenture(s)”) and (ii) each warrant that is part of
a Unit shall be exercisable for Common Stock for a period of three (3) years
from the date of such warrant, at an exercise price of $0.15 per share, in
accordance with the terms and conditions of such warrant, and shall be in the
form set forth in Exhibit B to this Agreement (the “Warrant(s)”); and

 

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration for offers
and sales to accredited investors afforded under, inter alia, Rule 506 under
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission under the Securities Act of 1933, as amended (the
“Securities Act”), and/or Section 4(2) of the Securities Act;

  

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

  

ARTICLE I

 

PURCHASE AND SALE OF UNITS; CLOSING

 

1.1Agreement to Purchase

 

Subject to the terms and conditions of this Agreement, and acceptance of this
Agreement by the Company, the Company agrees to issue and sell to the Purchaser,
and the Purchaser agrees to acquire from the Company, the number of Units
identified on the Purchaser’s executed signature page hereto.

 

2

 

 

1.2Closing

 

(A)The closing of the transactions contemplated herein (the “Closing”) shall
occur at such time and place agreed upon by the parties, but in no event later
than five (5) business days following receipt by the respective parties of the
pre-closing deliveries set forth in paragraph 1.3 below.

 

(B)There is no minimum number of Units that must be sold by the Company in this
offering prior to any Closing with respect to the purchase of any Units, and the
Company expects to accept subscriptions for Units as they are received. As a
result, there can be no assurance that the Company will raise the maximum amount
of this offering.

 

1.3Pre-Closing Deliveries

 

(A)Purchaser shall deliver a properly completed and executed counterpart of this
Agreement to the Company at the address specified for the Company on the
signature page of this Agreement, along with a properly completed and executed
Accredited Investor Questionnaire in the form contained in Exhibit C.

 

(B)If the subscription is accepted by the Company, the Company shall deliver to
Purchaser a fully executed counterpart of this Agreement.

 

1.4Closing Deliveries

 

(A)At the Closing, the Company shall deliver to Purchaser a fully executed
original of the Convertible Debenture(s) and Warrant(s) that are part of the
Unit(s) purchased by Purchaser. If Purchaser purchases more than one (1) Unit,
the Company may, in lieu of issuing multiple Convertible Debentures and
Warrants, issue a single Convertible Debenture representing the aggregate
principal amount of the Convertible Debentures under the Units purchased and a
single Warrant representing the aggregate number of warrant shares exercisable
under the Warrants included in the Units purchased.

 

(B)At the Closing, Purchaser shall execute the Warrant(s) where indicated and
shall wire transfer to the Company the required purchase price in U.S. dollars
for the Units purchased by Purchaser.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

2.1          Representations and Warranties of the Purchaser.  The Purchaser
hereby makes the following representations and warranties to the Company:

 

(A)Purchaser recognizes that the purchase of the Units subscribed to herein
involves a high degree of risk.

 

(B)An investment in the Company is highly speculative and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Units.

 

(C)Purchaser is a sophisticated investor (as defined in Rule 506(b)(2)(ii) of
Regulation D and has such knowledge and experience in finance, securities,
investments, and other business matters so as to be able to evaluate the merits
and risks of an investment in the Units;

 

3

 

 

(D)Purchaser is an accredited investor (as defined in Rule 501 of Regulation D)
and has delivered to the Company a properly completed and executed Accredited
Investor Questionnaire in the form set forth in Exhibit C.

 

(E)Purchaser hereby acknowledges that (i) this offering of the Units has not
been reviewed by the United States Securities and Exchange Commission; (ii) the
Units and the shares of Common Stock issuable upon conversion of the Convertible
Debentures and/or exercise of the Warrants (the “Underlying Shares”) are being
issued by the Company pursuant to an exemption from registration provided by
Section 4(2) of the Securities Act; and (iii) the stock certificate evidencing
the Underlying Shares will contain a restrictive legend substantially in the
following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR STATE
SECURITIES LAWS, AND NO TRANSFER OF THESE SECURITIES MAY BE MADE EXCEPT (A)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B)
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, WITH RESPECT TO WHICH THE
COMPANY MAY REQUIRE AN OPINION OF COUNSEL FOR THE HOLDER THAT SUCH TRANSFER IS
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

(F)Purchaser is purchasing the Units for its own account for investment and not
with a view towards distribution. Purchaser acknowledges that it must bear the
economic risk of its investment indefinitely unless the Underlying Shares are
resold in compliance with Regulation D, are registered pursuant to the
Securities Act, or an exemption from such registration is available.

 

(G)Purchaser knows of no public solicitation or advertisement of an offer in
connection with the proposed issuance and sale of the Units.

 

(H)Purchaser acknowledges that it has had the opportunity to review this
Agreement and the Company’s public filings on EDGAR with his or its own legal
counsel and investment and tax advisors. The Purchaser is relying solely on such
counsel and advisors and not on any statements or representations of the Company
or any of its representatives or agents for legal, tax or investment advice with
respect to this investment, the transactions contemplated by this Agreement or
the securities laws of any jurisdiction.

 

(I)Purchaser has been given the opportunity to ask questions of, and receive
answers from, the Company concerning the investment and to obtain any additional
information that Purchaser deemed necessary.

 

(J)Purchaser understands that the Units are being offered and sold to it in
reliance on specific provisions of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth in this Agreement in order to determine the
applicability of such provisions.

 

(K)Purchaser has been advised that (i) there are substantial limitations on
Purchaser’s ability to sell or transfer the Units and the Underlying Shares, and
(ii) it may not be possible to readily liquidate Purchaser’s investment in the
Units.

 

(L)Purchaser, if a corporation, limited liability company, partnership, trust or
other form of business entity, is authorized and otherwise duly qualified to
purchase and hold Units and such entity has not been formed for the specific
purpose of acquiring Units in this Offering. If Purchaser is one of the
aforementioned entities, it hereby agrees that upon request of the Company it
will supply the Company with any additional written documentation as the Company
may deem necessary or desirable in order to evidence the above-referenced
authorization or qualifications of such entity.

 

4

 

 

(M)If Purchaser is not a resident of, or domiciled in, United States, such
Purchaser also hereby makes the following representations and warranties to the
Company, in addition to the representations and warranties made by Purchaser in
Sections 2.1 (A)-(L) above:

 

i.Purchaser is knowledgeable of, or has been independently advised as to, the
securities laws in the jurisdiction in which the Purchaser is resident or
domiciled (the “International Jurisdiction”) which would apply to the
acquisition of the Units;

 

ii.Purchaser is purchasing the Units pursuant to exemptions from prospectus or
equivalent requirements under applicable securities laws or, if such is not
applicable, Purchaser is permitted to purchase the Units under the applicable
securities laws of the International Jurisdiction without the need to rely on
any exemptions;

 

iii.the applicable securities laws in the International Jurisdiction do not
require the Company to make any filings or seek any approvals from any
securities regulator in the International Jurisdiction in connection with the
issue and sale or resale of the Units or the Underlying Shares;

 

iv.the purchase of the Units by Purchaser does not trigger:

 

a.any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

 

b.any continuous disclosure reporting obligation of the Company in the
International Jurisdiction; and

 

v.Purchaser will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the reasonable satisfaction of the Company;

 

2.2          Representations and Warranties of the Company.  The Company hereby
makes the following representations and warranties to the Purchaser:

 

(A)The Company is a corporation duly organized, existing and in good standing
under the laws of the State of Nevada and has the corporate power to conduct the
business which it conducts and proposes to conduct.

 

(B)The Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Convertible Debentures and the
Warrants (collectively, the “Transaction Documents”) and to issue the
Convertible Debentures and Warrants in accordance with the terms hereof.  The
execution and delivery of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Convertible Debentures and
the Warrants, have been duly authorized by the board of directors of the
Company.

 

(C)Upon issuance, the Underlying Shares will be duly and validly issued, fully
paid and non-assessable shares of Common Stock.

 

5

 

 

ARTICLE III

 

ADDITIONAL TERMS

 

3.1           Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to the principles of conflicts of law of any jurisdiction, except for
matters arising under the Securities Act or the United States Securities
Exchange Act of 1934, as amended, which matters shall be construed and
interpreted in accordance with such laws. Each of the parties consents to the
jurisdiction of the Supreme Court of the State of New York sitting in New York
County, New York and the U.S. District Court for the Southern District of New
York sitting in New York, New York in connection with any dispute arising under
this Agreement and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens to the bringing
of any such proceeding in such jurisdictions.

 

3.2           Waiver of Jury Trial. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE DEBENTURE, THE WARRANT OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS
AGREEMENT.

 

3.3           Entire Agreement; Amendment. This Agreement and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and
thereof, and no party shall be liable or bound to any other party in any manner
by any warranties, representations or covenants except as specifically set forth
in this Agreement or therein. Except as expressly provided in this Agreement,
neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the party against whom
enforcement of any such amendment, waiver, discharge or termination is sought.

 

3.4           Notices. Any notice, demand or request required or permitted to be
given by either the Company or Purchaser pursuant to the terms of this Agreement
shall be in writing and shall be deemed given when delivered personally, by
commercial courier or by facsimile (with a hard copy to follow by two-day
courier addressed to the parties at the addresses of the parties set forth on
the signature page of this Agreement or such other address as a party may
request by notifying the other in writing).

 

3.5           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.

 

3.6           Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party.

 

3.7           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

3.8           Compliance with Securities Laws. Nothing in this Agreement shall
affect in any way Purchaser’s obligations and agreement to comply with all
applicable securities laws upon resale of the Units or the Underlying Shares.

 

6

 

 

3.9            Fees and Expenses.  Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

 

4.0           Currency. All references to currency in this Agreement shall be to
lawful money of the United States of America unless otherwise expressly
specified

 

{SIGNATURES APPEARS ON FOLLOWING PAGE}

 

7

 

 

SIGNATURE PAGE

 

CARDIOGENICS HOLDINGS INC.

CONVERTIBLE DEBENTURE UNIT PURCHASE AGREEMENT DATED ___________________, 2013

 

THE UNDERSIGNED PURCHASER ACKNOWLEDGES THAT THIS AGREEMENT SHALL NOT BE
EFFECTIVE UNLESS ACCEPTED BY THE COMPANY AS INDICATED BELOW.

 

IF PURCHASER IS AN INDIVIDUAL, PLEASE COMPLETE THE INFORMATION BELOW AND SIGN
WHERE INDICATED.

UNITS TO BE PURCHASED:

PURCHASE PRICE: 

 

PURCHASER’S NAME (print or type name):



 

PURCHASER’S ADDRESS (print or type address):

 

PURCHASER’S SIGNATURE:  

 

 

 

IF PURCHASER IS A CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP OR OTHER
ENTITY PLEASE COMPLETE THE INFORMATION BELOW AND SIGN WHERE INDICATED.

UNITS TO BE PURCHASED:

 

PURCHASE PRICE: PURCHASER’S NAME (print or type entity name):

PURCHASER’S ADDRESS, FAX # & E-MAIL (print or type):

 

PURCHASER’S SIGNATURE (authorized signatory):

 

 

PRINT NAME & TITLE OF AUTHORIZED SIGNATORY

 

Name:_____________________________________________

Title: _____________________________________________

 

 

THIS CONVERTIBLE DEBENTURE UNIT PURCHASE AGREEMENT IS ACCEPTED BY THE COMPANY ON
THE ______________________(____) DAY OF _________________, 2013

CARDIOGENICS HOLDINGS INC.

 

By: ___________________________________________

      Name: Yahia Gawad

      Title: Chief Executive Officer

 

ADDRESS:

 

6295 Northam Drive, Unit 8

Mississauga, Ontario L4V 1W8 Canada

Tel: 905.673.8501

Fax: 905.673.9865

E-Mail: ygawad@cardiogenics.com 

 

8

 

 



EXHIBIT A

 

SERIES B CONVERTIBLE DEBENTURE

 

9

 

 

NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLD IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

CARDIOGENICS HOLDINGS INC.

 

Series B Convertible Debenture

 

Principal Amount:   $__________________

Debenture Issuance Date: ___________________, 2013

Debenture Number: SBCD-__

 

FOR VALUE RECEIVED, CARDIOGENICS HOLDINGS INC., a Nevada corporation (the
"Company"), hereby promises to pay to the order of ____________________, who
resides at ______________________________________________, or his registered
assigns (the "Holder") the amount set out above as the Principal Amount (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the "Principal") when due, whether upon the Maturity Date (as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof) and to pay interest ("Interest") on any outstanding Principal
at the applicable Interest Rate from the date set out above as the Debenture
Issuance Date (the "Issuance Date") until the same becomes due and payable,
whether upon an Interest Date (as defined below), the Maturity Date or
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof). This Series B Convertible Debenture (including all
debentures issued in exchange, transfer or replacement hereof, this "Debenture")
is issued pursuant to the Convertible Debenture Unit Purchase Agreement dated
_______________, 2013 between the Holder and the Company (the “Debenture
Purchase Agreement”). Certain capitalized terms used herein are defined in
Section 18.

 

(1)         GENERAL TERMS

 

(a)          Payment of Principal. On the Maturity Date, the Company shall pay
to the Holder an amount in cash representing all outstanding Principal, accrued
and unpaid Interest. The "Maturity Date" shall be ___________, 2016, as may be
extended at the option of the Holder (i) in the event that, and for so long as,
an Event of Default (as defined below) shall have occurred and be continuing on
the Maturity Date (as may be extended pursuant to this Section 1) or any event
shall have occurred and be continuing on the Maturity Date (as may be extended
pursuant to this Section 1) that with the passage of time and the failure to
cure would result in an Event of Default. Other than as specifically permitted
by this Debenture, the Company may not prepay or redeem any portion of the
outstanding Principal without the prior written consent of the Holder.

 

10

 

 

(b)          Interest. Interest shall accrue on the outstanding principal
balance hereof at an annual rate equal to ten percent (10%) (“Interest Rate”).
Interest shall be calculated on the basis of a 365-day year and the actual
number of days elapsed, to the extent permitted by applicable law. Interest
hereunder shall be paid to the Holder (or its assignee in whose name this
Debenture is registered on the records of the Company) monthly, in arrears,
commencing on the 30th day following the date of this Debenture. Such Interest
payments shall be made by the Company in (i) cash or (ii) Common Stock, if the
Holder elects to convert such Interest payments into Common Stock at the
Conversion Price on the Trading Day it is paid. The Company shall establish an
escrow account from which it shall make Interest payments required to be made
pursuant to this Debenture and other debentures issued by the Company (the
“Interest Escrow Account”). The amount to be placed into the Interest Escrow
Account by the Company for the purpose of making Interest payments under this
Debenture and the other terms governing such Interest Escrow Account are set
forth in a separate “Interest Escrow Agreement” entered into between Holder and
the Company dated as of the date of this Debenture.

 

(2)         EVENTS OF DEFAULT.

 

(a)          An “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

(i)          the Company's failure to pay to the Holder any amount of Principal,
Interest, or other amounts when and as due under this Debenture (including,
without limitation, the Company's failure to pay any redemption payments or
amounts hereunder);

 

(ii)         The Company or any subsidiary of the Company shall commence, or
there shall be commenced against the Company or any subsidiary of the Company
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company or any subsidiary of the Company
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Company or any subsidiary of the Company or there is commenced against the
Company or any subsidiary of the Company any such bankruptcy, insolvency or
other proceeding which remains undismissed for a period of 61 days; or the
Company or any subsidiary of the Company is adjudicated insolvent or bankrupt;
or any order of relief or other order approving any such case or proceeding is
entered; or the Company or any subsidiary of the Company suffers any appointment
of any custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty one (61) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing;

 

11

 

 

(iii)        The Common Stock shall cease to be quoted or listed for trading or
fail to maintain a trading market on any Primary Market, for a period of thirty
(30) consecutive Trading Days;

 

(iv)        The Company or any subsidiary of the Company shall be a party to any
Change of Control Transaction unless in connection with such Change of Control
Transaction this Debenture is retired;

 

(v)         the Company's (A) failure to cure a Conversion Failure by delivery
of the required number of shares of Common Stock within five (5) Business Days
after the applicable Conversion Failure or (B) notice, written or oral, to any
holder of the Debentures, including by way of public announcement, at any time,
of its intention not to comply with a request for conversion of any Debentures
into shares of Common Stock that is tendered in accordance with the provisions
of the Debentures, other than pursuant to Section 4(c);

 

(vi)        The Company shall fail for any reason to deliver the payment in cash
pursuant to a Buy-In (as defined herein) within three (3) Business Days after
such payment is due;

 

(vii)       The Company shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach or default of
any provision of this Debenture (except as may be covered by Section 2(a)(i)
through 2(a)(vii) hereof) or the Debenture Purchase Agreement which is not cured
within the time prescribed.

 

(b)          During the time that any portion of this Debenture is outstanding,
if any Event of Default has occurred, the full unpaid Principal amount of this
Debenture, together with interest and other amounts owing in respect thereof, to
the date of acceleration shall become at the Holder's election, immediately due
and payable in cash. Furthermore, in addition to any other remedies, the Holder
shall have the right (but not the obligation) to convert this Debenture at any
time after (x) an Event of Default or (y) the Maturity Date at the Conversion
Price. The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, (other than required
notice of conversion) and the Holder may immediately and without expiration of
any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by Holder at any time prior to payment hereunder. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

 

12

 

 

(3)         COMPANY REDEMPTION. The Company at its option shall have the right
to redeem (“Optional Redemption”) a portion or all amounts outstanding under
this Debenture, in multiples of $1,000.00 prior to the Maturity Date. In order
to make an Optional Redemption pursuant to this Section, the Company shall
provide written notice to the Holder of its intention to make a redemption,
which notice shall (a) set forth the amount of Principal it desires to redeem;
(b) set forth the effective date of such Optional Redemption (the “Redemption
Date”); and (c) be given at least seven (7) days prior to the Redemption Date
(the “Redemption Notice”). On the Redemption Date, the Company shall pay to
Holder an amount equal to the amount of Principal being redeemed, plus all
accrued and unpaid Interest through and including the Redemption Date
(collectively referred to as the “Redemption Amount”).

 

(4)         CONVERSION OF DEBENTURE. This Debenture shall be convertible into
shares of the Company's Common Stock, on the terms and conditions set forth in
this Section 4.

 

(a)          Conversion Right. Subject to the provisions of Section 4(c), at any
time or times on or after the Issuance Date, the Holder shall be entitled to
convert any portion of the outstanding and unpaid Conversion Amount (as defined
below) into fully paid and nonassessable shares of Common Stock in accordance
with Section 4(b), at the Conversion Rate (as defined below). The number of
shares of Common Stock issuable upon conversion of any Conversion Amount
pursuant to this Section 4(a) shall be determined by dividing (x) such
Conversion Amount by (y) the Conversion Price (the "Conversion Rate"). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp and similar taxes that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of any Conversion Amount.

 

(i)          "Conversion Amount" means the portion of the Principal and accrued
Interest to be converted, redeemed or otherwise with respect to which this
determination is being made.

 

(ii)         "Conversion Price" means, as of any Conversion Date (as defined
below) or other date of determination, $0.25. The Conversion Price shall be
adjusted from time to time pursuant to the other terms and conditions of this
Debenture.

 

(b)          Mechanics of Conversion.

 

(i)          Optional Conversion. To convert any Conversion Amount into shares
of Common Stock on any date (a "Conversion Date"), the Holder shall (A) transmit
by facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the "Conversion Notice") to the Company and (B) if
required by Section 4(b)(iv), surrender this Debenture to a nationally
recognized overnight delivery service for delivery to the Company (or an
indemnification undertaking reasonably satisfactory to the Company with respect
to this Debenture in the case of its loss, theft or destruction). On or before
the third Business Day following the date of receipt of a Conversion Notice (the
"Share Delivery Date"), the Company shall (X) if legends are not required to be
placed on certificates of Common Stock and provided that the Transfer Agent is
participating in the Depository Trust Company's ("DTC") Fast Automated
Securities Transfer Program (the “FAST Program”), credit such aggregate number
of shares of Common Stock to which the Holder shall be entitled to the Holder's
or its designee's balance account with DTC through its Deposit Withdrawal Agent
Commission system or (Y) if the Transfer Agent is not participating in the DTC
FAST Program, issue and deliver to the address as specified in the Conversion
Notice, a certificate, registered in the name of the Holder or its designee, for
the number of shares of Common Stock to which the Holder shall be entitled which
certificates shall not bear any restrictive legends unless required pursuant to
rules and regulations of the Commission. Before any issuances of shares of
Common Stock may be made in connection with any conversion (x) under the DTC
FAST Program or (y) pursuant to a Conversion Notice requesting that a
certificate be issued without a restrictive legend, the Company may, in its sole
discretion, require an opinion of counsel for the Holder that such transfer is
exempt from the registration requirements of the Securities Act. If the Company
determines that a restrictive legend is required in connection with any issuance
of Common Stock pursuant to a Conversion Notice, the following legend shall
appear on such certificate(s):

 

13

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR STATE
SECURITIES LAWS, AND NO TRANSFER OF THESE SECURITIES MAY BE MADE EXCEPT (A)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B)
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, WITH RESPECT TO WHICH THE
COMPANY MAY REQUIRE AN OPINION OF COUNSEL FOR THE HOLDER THAT SUCH TRANSFER IS
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

If this Debenture is physically surrendered for conversion and the outstanding
Principal of this Debenture is greater than the Principal portion of the
Conversion Amount being converted, then the Company shall as soon as practicable
and in no event later than three (3) Business Days after receipt of this
Debenture and at its own expense, issue and deliver to the holder a new
Debenture representing the outstanding Principal not converted. The Person or
Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Debenture shall be treated for all purposes as the record
holder or holders of such shares of Common Stock upon the transmission of a
Conversion Notice.

 

(ii)         Company's Failure to Timely Convert. If within three (3) Trading
Days after the Company's receipt of the facsimile copy of a Conversion Notice
the Company shall fail to issue and deliver a certificate to the Holder or
credit the Holder's balance account with DTC for the number of shares of Common
Stock to which the Holder is entitled upon such holder's conversion of any
Conversion Amount (a "Conversion Failure"), and if on or after such Trading Day
the Holder purchases (in an open market transaction or otherwise) Common Stock
to deliver in satisfaction of a sale by the Holder of Common Stock issuable upon
such conversion that the Holder anticipated receiving from the Company (a
"Buy-In"), then the Company shall, within three (3) Business Days after the
Holder's request and in the Holder's discretion, either (i) pay cash to the
Holder in an amount equal to the Holder's total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
"Buy-In Price"), at which point the Company's obligation to deliver such
certificate (and to issue such Common Stock) shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such Common Stock and pay cash to the Holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Closing Bid Price on the Conversion Date.

 

14

 

 

(iii)        Book-Entry. Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Debenture in accordance with the
terms hereof, the Holder shall not be required to physically surrender this
Debenture to the Company unless (A) the full Conversion Amount represented by
this Debenture is being converted or (B) the Holder has provided the Company
with prior written notice (which notice may be included in a Conversion Notice)
requesting reissuance of this Debenture upon physical surrender of this
Debenture. The Holder and the Company shall maintain records showing the
Principal and Interest converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Company, so as
not to require physical surrender of this Debenture upon conversion.

 

(c)          Limitations on Conversions.

 

(i)          Beneficial Ownership. The Company shall not effect any conversions
of this Debenture and the Holder shall not have the right to convert any portion
of this Debenture or receive shares of Common Stock as payment of interest
hereunder to the extent that after giving effect to such conversion or receipt
of such interest payment, the Holder, together with any affiliate thereof, would
beneficially own (as determined in accordance with Section 13(d) of the Exchange
Act and the rules promulgated thereunder) in excess of 4.99% (or 9.99% if the
Holder already owns, as of the Conversion Date, 4.99%) of the number of shares
of Common Stock outstanding immediately after giving effect to such conversion
or receipt of shares as payment of interest. Since the Holder will not be
obligated to report to the Company the number of shares of Common Stock it may
hold at the time of a conversion hereunder, unless the conversion at issue would
result in the issuance of shares of Common Stock in excess of 4.99% of the then
outstanding shares of Common Stock without regard to any other shares which may
be beneficially owned by the Holder or an affiliate thereof, the Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the principal amount of this
Debenture is convertible shall be the responsibility and obligation of the
Holder. If the Holder has delivered a Conversion Notice for a principal amount
of this Debenture that, without regard to any other shares that the Holder or
its affiliates may beneficially own, would result in the issuance in excess of
the permitted amount hereunder, the Company shall notify the Holder of this fact
and shall honor the conversion for the maximum principal amount permitted to be
converted on such Conversion Date in accordance with Section 4(a) and, any
principal amount tendered for conversion in excess of the permitted amount
hereunder shall remain outstanding under this Debenture. The provisions of this
Section may be waived by a Holder (but only as to itself and not to any other
Holder) upon not less than 65 days prior notice to the Company. Other Holders
shall be unaffected by any such waiver.

 

15

 

 

(d)          Other Provisions.

 

(i)          The Company shall at all times reserve and keep available out of
its authorized Common Stock the full number of shares of Common Stock issuable
upon conversion of all outstanding amounts under this Debenture; and within
three (3) Business Days following the receipt by the Company of a Holder's
notice that such minimum number of Underlying Shares is not so reserved, the
Company shall promptly take the appropriate actions to reserve a sufficient
number of shares of Common Stock to comply with such requirement.

 

(ii)         All calculations under this Section 4 shall be rounded to the
nearest $0.0001 or whole share.

 

(iii)        The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock solely for
the purpose of issuance upon conversion of this Debenture and payment of
interest on this Debenture, each as herein provided, free from preemptive rights
or any other actual contingent purchase rights of persons other than the Holder,
not less than such number of shares of the Common Stock as shall be issuable
(taking into account the adjustments and restrictions set forth herein) upon the
conversion of the outstanding principal amount of this Debenture and payment of
interest hereunder. The Company covenants that all shares of Common Stock that
shall be so issuable shall, upon issue, be duly and validly authorized, issued
and fully paid and nonassessable.

 

(iv)        Nothing herein shall limit a Holder's right to pursue actual damages
or declare an Event of Default pursuant to Section 2 herein for the Company 's
failure to deliver certificates representing shares of Common Stock upon
conversion within the period specified herein and such Holder shall have the
right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

 

(5)         ADJUSTMENTS TO CONVERSION PRICE

 

(a)          Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock. If the Company, at any time while this Debenture is outstanding,
shall (a) pay a stock dividend or otherwise make a distribution or distributions
on shares of its Common Stock or any other equity or equity equivalent
securities payable in shares of Common Stock, (b) subdivide outstanding shares
of Common Stock into a larger number of shares, (c) combine (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (d) issue by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding after such event. Any adjustment made pursuant to this Section shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 

16

 

 

(b)          Purchase Rights. If at any time the Company grants, issues or sells
any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the "Purchase Rights"), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Debenture (without taking into account any limitations or restrictions on the
convertibility of this Debenture) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

 

(c)          Other Events. If any event occurs of the type contemplated by the
provisions of this Section 5 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company's
Board of Directors will make an appropriate adjustment in the Conversion Price
so as to protect the rights of the Holder under this Debenture; provided that no
such adjustment will increase the Conversion Price as otherwise determined
pursuant to this Section 5.

 

(d)          Other Corporate Events. In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a "Corporate Event"), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon a
conversion of this Debenture, at the Holder's option, (i) in addition to the
shares of Common Stock receivable upon such conversion, such securities or other
assets to which the Holder would have been entitled with respect to such shares
of Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Debenture) or (ii) in
lieu of the shares of Common Stock otherwise receivable upon such conversion,
such securities or other assets received by the holders of shares of Common
Stock in connection with the consummation of such Corporate Event in such
amounts as the Holder would have been entitled to receive had this Debenture
initially been issued with conversion rights for the form of such consideration
(as opposed to shares of Common Stock) at a conversion rate for such
consideration commensurate with the Conversion Rate. Provision made pursuant to
the preceding sentence shall be in a form and substance satisfactory to the
Required Holders. The provisions of this Section shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations on the conversion or redemption of this Debenture.

 

(e)          Whenever the Conversion Price is adjusted pursuant to Section 5
hereof, the Company shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment.

 

17

 

 

(f)          In case of any (1) merger or consolidation of the Company or any
subsidiary of the Company with or into another Person, or (2) sale by the
Company or any subsidiary of the Company of more than one-half of the assets of
the Company in one or a series of related transactions, a Holder shall have the
right to (A) exercise any rights under Section 2(b), (B) convert the aggregate
amount of this Debenture then outstanding into the shares of stock and other
securities, cash and property receivable upon or deemed to be held by holders of
Common Stock following such merger, consolidation or sale, and such Holder shall
be entitled upon such event or series of related events to receive such amount
of securities, cash and property as the shares of Common Stock into which such
aggregate principal amount of this Debenture could have been converted
immediately prior to such merger, consolidation or sales would have been
entitled, or (C) in the case of a merger or consolidation, require the surviving
entity to issue to the Holder a convertible Debenture with a principal amount
equal to the aggregate principal amount of this Debenture then held by such
Holder, plus all accrued and unpaid interest and other amounts owing thereon,
which such newly issued convertible Debenture shall have terms identical
(including with respect to conversion) to the terms of this Debenture, and shall
be entitled to all of the rights and privileges of the Holder of this Debenture
set forth herein and the agreements pursuant to which this Debentures were
issued. In the case of clause (C), the conversion price applicable for the newly
issued shares of convertible preferred stock or convertible Debentures shall be
based upon the amount of securities, cash and property that each share of Common
Stock would receive in such transaction and the Conversion Price in effect
immediately prior to the effectiveness or closing date for such transaction. The
terms of any such merger, sale or consolidation shall include such terms so as
to continue to give the Holder the right to receive the securities, cash and
property set forth in this Section upon any conversion or redemption following
such event. This provision shall similarly apply to successive such events.

 

(6)         REISSUANCE OF THIS DEBENTURE.

 

(a)          Transfer. If this Debenture is to be transferred, the Holder shall
surrender this Debenture to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Debenture (in accordance
with Section 6(d)), registered in the name of the registered transferee or
assignee, representing the outstanding Principal being transferred by the Holder
and, if less then the entire outstanding Principal is being transferred, a new
Debenture (in accordance with Section 6(d)) to the Holder representing the
outstanding Principal not being transferred. The Holder and any assignee, by
acceptance of this Debenture, acknowledge and agree that, by reason of the
provisions of Section 4(b)(iii) following conversion or redemption of any
portion of this Debenture, the outstanding Principal represented by this
Debenture may be less than the Principal stated on the face of this Debenture.

 

(b)          Lost, Stolen or Mutilated Debenture. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Debenture, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Debenture, the Company shall execute and deliver to the Holder a new Debenture
(in accordance with Section 6(d)) representing the outstanding Principal.

 

18

 

 

(c)          Debenture Exchangeable for Different Denominations. This Debenture
is exchangeable, upon the surrender hereof by the Holder at the principal office
of the Company, for a new Debenture or Debentures (in accordance with Section
6(d)) representing in the aggregate the outstanding Principal of this Debenture,
and each such new Debenture will represent such portion of such outstanding
Principal as is designated by the Holder at the time of such surrender.

 

(d)          Issuance of New Debentures. Whenever the Company is required to
issue a new Debenture pursuant to the terms of this Debenture, such new
Debenture (i) shall be of like tenor with this Debenture, (ii) shall represent,
as indicated on the face of such new Debenture, the Principal remaining
outstanding (or in the case of a new Debenture being issued pursuant to Section
6(a) or Section 6(c), the Principal designated by the Holder which, when added
to the principal represented by the other new Debentures issued in connection
with such issuance, does not exceed the Principal remaining outstanding under
this Debenture immediately prior to such issuance of new Debentures), (iii)
shall have an issuance date, as indicated on the face of such new Debenture,
which is the same as the Issuance Date of this Debenture, (iv) shall have the
same rights and conditions as this Debenture, and (v) shall represent accrued
and unpaid Interest from the Issuance Date.

 

(7)         NOTICES. Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Trading Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

If to the Company, to: CardioGenics Holdings Inc.   6295 Northam Drive, Unit 8  
Mississauga, Ontario L4V 1W8   Attention:  Chief Executive Officer  
Telephone:  1.905.673.8501   Facsimile:  1.905.673.9865



 

If to the Holder: _____________________________   _____________________________
  _____________________________   Telephone: ________________  
Facsimile:  ________________

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

19

 

 

(8)         Except as expressly provided herein, no provision of this Debenture
shall alter or impair the obligations of the Company, which are absolute and
unconditional, to pay the principal of, interest and other charges (if any) on,
this Debenture at the time, place, and rate, and in the coin or currency, herein
prescribed. This Debenture is a direct obligation of the Company. As long as
this Debenture is outstanding, the Company shall not and shall cause their
subsidiaries not to, without the consent of the Holder, (i) amend its
certificate of incorporation, bylaws or other charter documents so as to
adversely affect any rights of the Holder; (ii) repay, repurchase or offer to
repay, repurchase or otherwise acquire shares of its Common Stock or other
equity securities; or (iii) enter into any agreement with respect to any of the
foregoing.

 

(9)         NO STOCKHOLDER RIGHTS. This Debenture shall not entitle the Holder
to any of the rights of a stockholder of the Company, including without
limitation, the right to vote, to receive dividends and other distributions, or
to receive any notice of, or to attend, meetings of stockholders or any other
proceedings of the Company, unless and to the extent converted into shares of
Common Stock in accordance with the terms hereof.

 

(10)        GOVERNING LAW; VENUE. This Debenture shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to the principles of conflicts of law of any jurisdiction. Each of the
parties consents to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County, New York and the U.S. District Court for the
Southern District of New York sitting in New York, New York in connection with
any dispute arising under this Debenture and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens to the bringing of any such proceeding in such jurisdictions.

 

(11)        WAIVER OF JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS DEBENTURE OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS DEBENTURE.

 

(12)        FESS AND EXPENSES. If the Company fails to strictly comply with the
terms of this Debenture, then the Company shall reimburse the Holder promptly
for all fees, costs and expenses, including, without limitation, attorneys’ fees
and expenses incurred by the Holder in any action in connection with this
Debenture, including, without limitation, those incurred: (i) during any
workout, attempted workout, and/or in connection with the rendering of legal
advice as to the Holder’s rights, remedies and obligations, (ii) collecting any
sums which become due to the Holder, (iii) defending or prosecuting any
proceeding or any counterclaim to any proceeding or appeal; or (iv) the
protection, preservation or enforcement of any rights or remedies of the Holder.

 

20

 

 

(13)        WAIVER. Any waiver by the Holder of a breach of any provision of
this Debenture shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Holder to insist upon strict adherence to any term
of this Debenture on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Debenture. Any waiver must be in writing.

 

(14)        SEVERABILITY. If any provision of this Debenture is invalid, illegal
or unenforceable, the balance of this Debenture shall remain in effect, and if
any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances. If it
shall be found that any interest or other amount deemed interest due hereunder
shall violate applicable laws governing usury, the applicable rate of interest
due hereunder shall automatically be lowered to equal the maximum permitted rate
of interest. The Company covenants (to the extent that it may lawfully do so)
that it shall not at any time insist upon, plead, or in any manner whatsoever
claim or take the benefit or advantage of, any stay, extension or usury law or
other law which would prohibit or forgive the Company from paying all or any
portion of the principal of or interest on this Debenture as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this indenture, and the Company (to
the extent it may lawfully do so) hereby expressly waives all benefits or
advantages of any such law, and covenants that it will not, by resort to any
such law, hinder, delay or impede the execution of any power herein granted to
the Holder, but will suffer and permit the execution of every such as though no
such law has been enacted.

 

(15)        PAYMENT DUE DATE. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.

 

(16)        CURRENCY. All references to currency in this Debenture shall be to
lawful money of the United States of America unless otherwise expressly
specified.

 

(17)        CERTAIN DEFINITIONS. For purposes of this Debenture, the following
terms shall have the following meanings:

 

(a)          "Bloomberg" means Bloomberg Financial Markets.

 

(b)          “Business Day” means any day except Saturday, Sunday and any day
which shall be a federal legal holiday in the United States or a day on which
banking institutions are authorized or required by law or other government
action to close.

 

21

 

 

(c)          “Change of Control Transaction” means the occurrence of (a) an
acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of
effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of fifty percent
(50%) of the voting securities of the Company (except that the acquisition of
voting securities by the Holder or any other current holder of convertible
securities of the Company shall not constitute a Change of Control Transaction
for purposes hereof), (b) a replacement at one time or over time of more than
one-half of the members of the board of directors of the Company which is not
approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), (c) the merger, consolidation or sale of fifty
percent (50%) or more of the assets of the Company or any subsidiary of the
Company in one or a series of related transactions with or into another entity,
or (d) the execution by the Company of an agreement to which the Company is a
party or by which it is bound, providing for any of the events set forth above
in (a), (b) or (c).

 

(d)          “Closing Bid Price” means the price per share in the last reported
trade of the Common Stock on a Primary Market or on the exchange which the
Common Stock is then listed as quoted by Bloomberg.

 

(e)          “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for Common Stock.

 

(f)          “Commission” means the Securities and Exchange Commission.

 

(g)          “Common Stock” means the common stock, par value $0.00001, of the
Company and stock of any other class into which such shares may hereafter be
changed or reclassified.

 

(h)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(i)           “Fundamental Transaction” means any of the following: (1) the
Company effects any merger or consolidation of the Company with or into another
Person and the Company is the non-surviving company (other than a merger or
consolidation with a wholly owned subsidiary of the Company for the purpose of
redomiciling the Company), (2) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (3)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (4) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property

 

(j)           “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.

 

(k)           “Person” means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.

 

22

 

 

(l)          “Primary Market” means any of (a) the NYSE Amex (b) the New York
Stock Exchange, (c) the Nasdaq Stock Market, (d) the Nasdaq Capital Market, (e)
OTC Markets Group, Inc. (including any of the OTCQX, OTCQB, OTC Pink); (f) the
OTC Bulletin Board); (g) the TSX or TSX Venture Exchange; (h) the London Stock
Exchange-Main Market or London Stock Exchange-AIM; or (i) any successor to any
of the foregoing markets or exchanges.

 

(m)          

 

(n)          “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

(o)           “Trading Day” means a day on which the shares of Common Stock are
quoted or traded on a Primary Market on which the shares of Common Stock are
then quoted or listed; provided, that in the event that the shares of Common
Stock are not listed or quoted, then Trading Day shall mean a Business Day.

 

(p)           “Underlying Shares” means the shares of Common Stock issuable upon
conversion of this Debenture or as payment of interest in accordance with the
terms hereof.

 

{SIGNATURE PAGE FOLLOWS}

 

23

 

 

IN WITNESS WHEREOF, the Company has caused this Series B Convertible Debenture
to be duly executed by a duly authorized officer as of the date set forth above.

 

  COMPANY:   CARDIOGENICS HOLDINGS INC.       By:     Name:  Yahia Gawad  
Title:    Chief Executive Officer

 

24

 

 

EXHIBIT I
CONVERSION NOTICE

 

(To be executed by the Holder in order to Convert the Debenture)

 

TO:



 

The undersigned hereby irrevocably elects to convert $__________________________
of the principal amount of Debenture No. SBCD-_____ into Shares of Common Stock
of CARDIOGENICS HOLDINGS INC., according to the conditions stated therein, as of
the Conversion Date written below.

 

Conversion Date:     Conversion Amount to be converted: $   Conversion Price: $
  Number of shares of Common Stock to be issued:    

 

Please issue the shares of Common Stock in the following name and to the
following address:

Issue to:

 

Authorized Signature:     Name:     Title:     Broker DTC Participant Code:  
Account Number:  

 

25

 

 

EXHIBIT B

 

WARRANT

 

26

 

 

NEITHER THIS WARRANT NOR THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLD IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

CARDIOGENICS HOLDINGS INC.

 

WARRANT TO PURCHASE COMMON STOCK

 



Warrant No.: CDB - __  Number of Shares Issuable: __________



Date of Issuance: _____________, 2013

 

CARDIOGENICS HOLDINGS INC., a Nevada corporation (the "Company"), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, ______________________, the registered holder
hereof or his permitted assigns, is entitled, subject to the terms set forth
below, to purchase from the Company upon surrender of this Warrant, at any time
or times on or after the date hereof, but not after 5:00 P.M. Eastern Standard
Time on the Expiration Date (as defined herein) ________________________
(_________) fully paid nonassessable shares of Common Stock (as defined herein)
of the Company (the "Warrant Shares") at the Warrant Exercise Price per share
provided in Section l(a) below;

 

Section 1.

 

(a)          Definitions. The following words and terms as used in this Warrant
shall have the following meanings:

 

(i)          "Common Stock" means (i) the Company's common stock, par value
$0.00001 per share, and (ii) any capital stock into which such Common Stock
shall have been changed or any capital stock resulting from a reclassification
of such Common Stock.

 

(ii)         “Exercise Notice” means the written notice, in the form attached as
Exhibit A hereto, of the holder's election to exercise this Warrant, which
notice shall be signed by the holder and specify the number of Warrant Shares to
be purchased, along with the other information required in the notice.

 

(iii)        "Expiration Date" means ______________, 2016, or, if such date
falls on a Saturday, Sunday or other day on which banks are required or
authorized to be closed in the City of New York or the State of New York (a
"Holiday"), the next preceding date that is not a Holiday.

 

27

 

 

(iv)        "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 

(v)         "Securities Act" means the Securities Act of 1933, as amended.

 

(vi)        "Warrant" shall mean this Warrant No. CDB-__, dated ___________
2013, and all warrants issued in exchange, transfer or replacement of any
thereof.

 

(vi)        "Warrant Exercise Price" shall be equal to $0.15 per share of Common
Stock, subject to adjustment as hereinafter provided.

 

(b)          Other Definitional Provisions.

 

(i)          Except as otherwise specified herein, all references herein (A) to
the Company shall be deemed to include the Company's successors and (B) to any
applicable law defined or referred to herein, shall be deemed references to such
applicable law as the same may have been or may be amended or supplemented from
time to time.

 

(ii)         When used in this Warrant, the words "herein," "hereof," and
"hereunder," and words of similar import, shall refer to this Warrant as a whole
and not to any provision of this Warrant, and the words "Section," "Schedule,"
and "Exhibit" shall refer to Sections of, and Schedules and Exhibits to, this
Warrant unless otherwise specified.

 

(iii) Whenever the context so requires, the neuter gender includes the masculine
or feminine, and the singular number includes the plural, and vice versa.

 

Section 2.          Exercise of Warrant.

 

(a) Subject to the terms and conditions hereof, this Warrant may be exercised by
the holder hereof then registered on the books of the Company, in whole or in
part, at anytime on any business day after the opening of business on the date
hereof and prior to 11:59 P.M. Eastern Standard Time on the Expiration Date by
(i) delivery of the Exercise Notice to the Company, which shall specify the
number of Warrant Shares to be purchased, (ii) payment to the Company of an
amount equal to the Warrant Exercise Price multiplied by the number of Warrant
Shares as to which the Warrant is being exercised (plus any applicable issue or
transfer taxes) (the “Aggregate Exercise Price”) in cash or by certified or
official bank check or wire transfer, and (iii) the surrender of this Warrant
(or an indemnification undertaking with respect to this Warrant in the case of
its loss, theft, or destruction) to a common carrier for delivery to the Company
as soon as practicable following such date; provided that if such Warrant Shares
are to be issued in any name other than that of the registered holder of this
Warrant, such issuance shall be deemed a transfer and the provisions of Section
7 shall be applicable. In the event of any exercise of the rights represented by
this Warrant in compliance with this Section 2, a certificate or certificates
for the Warrant Shares so purchased, in such denominations as may be requested
by the holder hereof and registered in the name of, or as directed by, the
holder, shall be delivered at the Company's expense to, or as directed by, such
holder as soon as practicable after such rights shall have been so exercised,
and in any event no later than ten (10) business days after the Company’s
receipt of the Exercise Notice, the Aggregate Exercise Price and this Warrant
(or indemnification undertaking with respect to this Warrant in the case of its
loss, theft or destruction) Upon delivery of the Exercise Notice and Aggregate
Exercise Price referred to in clauses (i) and (ii) above, the holder of this
Warrant shall be deemed for all corporate purposes to have become the holder of
record of the Warrant Shares with respect to which this Warrant has been
exercised, irrespective of the date of delivery of this Warrant as required by
clause (iii) above or the certificates evidencing such Warrant Shares.

 

28

 

 

(b) Unless the rights represented by this Warrant shall have expired or shall
have been fully exercised, the Company shall, as soon as practicable and in any
event no later than ten (10) business days after any exercise and at its own
expense, issue a new Warrant identical in all respects to the Warrant exercised
except (i) it shall represent rights to purchase the number of Warrant Shares
purchasable immediately prior to such exercise under the Warrant exercised, less
the number of Warrant Shares with respect to which such Warrant is exercised,
and (ii) the holder thereof shall be deemed for all corporate purposes to have
become the holder of record of such Warrant Shares immediately prior to the
close of business on the date on which the Warrant is surrendered and payment of
the amount due in respect of such exercise and any applicable taxes is made,
irrespective of the date of delivery of certificates evidencing such Warrant
Shares, except that, if the date of such surrender and payment is a date when
the stock transfer books of the Company are properly closed, such person shall
be deemed to have become the holder of such Warrant Shares at the opening of
business on the next succeeding date on which the stock transfer books are open.
Upon presentation of a duly executed Exercise Notice, the holder shall be
entitled to exercise this Warrant in whole or in part, if the holder shall have
previously exercised and surrendered this Warrant and the Company shall not have
issued a new Warrant representing the number of shares issuable following such
prior exercise.

 

(c) No fractional shares of Common Stock are to be issued upon the exercise of
this Warrant, but rather the number of shares of Common Stock issued upon
exercise of this Warrant shall be rounded up or down to the nearest whole
number.

 

Section 3.          Covenants as to Common Stock. The Company hereby covenants
and agrees as follows:

 

(a) This Warrant is, duly authorized and validly issued.

 

(b) All Warrant Shares which may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued, fully paid
and nonassessable and free from all taxes, liens and charges with respect to the
issue thereof.

 

(c) During the period within which the rights represented by this Warrant may be
exercised, the Company will at all times have authorized and reserved at least
the number of shares of Common Stock needed to provide for the exercise of the
rights then represented by this Warrant and the par value of said shares will at
all times be less than or equal to the applicable Warrant Exercise Price.

 

29

 

 

(d) The Company will not, by amendment of its Certificate of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may reasonably be requested by the holder of this
Warrant in order to protect the exercise privilege of the holder of this Warrant
against dilution or other impairment, consistent with the tenor and purpose of
this Warrant. Without limiting the generality of the foregoing, the Company (i)
will not increase the par value of any shares of Common Stock receivable upon
the exercise of this Warrant above the Warrant Exercise Price then in effect,
and (ii) will take all such actions as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
shares of Common Stock upon the exercise of this Warrant.

 

(e) This Warrant will be binding upon any entity succeeding to the Company by
merger, consolidation or acquisition of all or substantially all of the
Company's assets.

 

Section 4.          Taxes. The Company shall not be required to pay any tax or
taxes attributable to the initial issuance of the Warrant Shares or any
permitted transfer involved in the issue or delivery of any certificates for
Warrant Shares in a name other than that of the registered holder hereof or upon
any permitted transfer of this Warrant.

 

Section 5.          Warrant Holder Not Deemed a Stockholder. Except as otherwise
specifically provided herein, no holder, as such, of this Warrant shall be
entitled to vote or receive dividends or be deemed the holder of shares of the
Company for any purpose, nor shall anything contained in this Warrant be
construed to confer upon the holder hereof, as such, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the holder of this Warrant of the Warrant Shares which he or she is
then entitled to receive upon the due exercise of this Warrant.

 

In addition, nothing contained in this Warrant shall be construed as imposing
any liabilities on such holder to purchase any securities or as a stockholder of
the Company, whether such liabilities are asserted by the Company or by
creditors of the Company.

 

Section 6.          Representations of Holder. The holder of this Warrant, by
the acceptance hereof, represents (and any assignor shall represent) that it is
acquiring this Warrant and the Warrant Shares for its own account for investment
purposes and not with a view to, or for sale in connection with, any
distribution hereof, and not with any present intention of distributing any of
the same. The holder of this Warrant further represents (and any assignor shall
represent), by acceptance hereof, that, as of this date, such holder is an
"accredited investor" as such term is defined in Rule 501(a)(1) of Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act
(an "Accredited Investor"). Upon exercise of this Warrant, the holder shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the Warrant Shares so purchased are being acquired solely for the
holder's own account and not as a nominee for any other party, for investment,
and not with a view toward distribution or resale and that such holder is an
Accredited Investor. If such holder cannot make such representations because
they would be factually incorrect, it shall be a condition to such holder's
exercise of the Warrant that the Company receive such other representations as
the Company considers reasonably necessary to assure the Company that the
issuance of its securities upon exercise of the Warrant shall not violate any
United States Federal or state securities laws.

 

30

 

 

Section 7.          Ownership and Transfer.

 

(a) The Company shall maintain at its principal executive offices (or such other
office or agency of the Company as it may designate by notice to the holder
hereof), a register for this Warrant, in which the Company shall record the name
and address of the person in whose name this Warrant has been issued, as well as
the name and address of each permissible transferee. The Company may treat the
person in whose name any Warrant is registered on the register as the owner and
holder thereof for all purposes, notwithstanding any notice to the contrary, but
in all events recognizing any transfers made in accordance with the terms of
this Warrant.

 

(b) This Warrant and the rights granted to the holder hereof are transferable,
in whole or in part, upon surrender of this Warrant, together with a properly
executed warrant power in the form of Exhibit B attached hereto; provided,
however, that any transfer or assignment shall be subject to the conditions set
forth in Section 6 above and Section 7(c) below.

 

(c) The holder of this Warrant understands that this Warrant has not been and is
not expected to be, registered under the Securities Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (a)
there is an effective registration statement under the Securities Act and
applicable state securities laws covering any such transaction involving the
securities, (b) the Company receives an opinion of legal counsel for the holder,
in form, substance and scope reasonably acceptable to the Company, that
registration is not required under the Securities Act, or (c) the Company, at
its option, otherwise satisfies itself that such transaction is exempt from
registration. Any sale of such securities made in reliance on Rule 144
promulgated under the Securities Act may be made only in accordance with the
terms of said Rule and further, if said Rule is not applicable, any resale of
such securities under circumstances in which the seller (or the person through
whom the sale is made) may be deemed to be an underwriter (as that term is
defined in the Securities Act) may require compliance with some other exemption
under the Securities Act or the rules and regulations of the Securities and
Exchange Commission thereunder; and neither the Company nor any other person is
under any obligation to register the Warrant Shares under the Securities Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.

 

Section 8.          Adjustment of Warrant Exercise Price. In order to prevent
dilution of the rights granted under this Warrant, the Warrant Exercise Price
shall be adjusted from time to time as follows:

 

31

 

 

(a) Adjustment of Warrant Exercise Price upon Subdivision or Combination of
Common Stock. If the Company at any time after the date of issuance of this
Warrant, subdivides (by any stock split, stock dividend, re-capitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Warrant Exercise Price in effect immediately prior
to such subdivision will be proportionately reduced and the number of shares of
Common Stock obtainable upon exercise of this Warrant will be proportionately
increased. If the Company at any time after the date of issuance of this Warrant
combines (by combination, reverse stock split or otherwise) one or more classes
of its outstanding shares of Common Stock into a smaller number of shares, the
Warrant Exercise Price in effect immediately prior to such combination will be
proportionately increased and the number of shares of Common Stock obtainable
upon exercise of this Warrant will be proportionately decreased.

 

(b) Reorganization, Reclassification, Consolidation, Merger or Sale. Any
re-capitalization, reorganization reclassification, consolidation, merger, sale
of all or substantially all of the Company's assets to another Person or other
similar transaction which is effected in such a way that holders of Common Stock
are entitled to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for Common Stock is referred
to herein as an "Organic Change." Prior to the consummation of any Organic
Change, the Company will make appropriate provision to insure that, upon the
consummation of such Organic Change, the holder hereof will thereafter have the
right to acquire and receive in lieu of the Common Stock, such shares of stock,
securities or assets as may be issued or payable with respect to or in exchange
for the number of shares of Common Stock immediately theretofore acquirable and
receivable upon exercise of this Warrant had such Organic Change not taken
place. In any such case, the Company will make appropriate provision with
respect to such holders' rights and interests to insure that the provisions of
this Section 8(b) will thereafter be applicable to this Warrant.

 

(c)          Notices.

 

(i)          Immediately upon any adjustment of the Warrant Exercise Price
pursuant to this Section 8, the Company will give written notice thereof to the
holder of this Warrant, setting forth in reasonable detail and certifying the
calculation of such adjustment.

 

(ii)         The Company will give written notice to the holder of this Warrant
at least ten (10) days prior to the date on which the Company closes its books
or takes a record (A) with respect to any dividend or distribution upon the
Common Stock, (B) with respect to any pro rata subscription offer to holders of
Common Stock or (C) for determining rights to vote with respect to any Organic
Change, dissolution or liquidation, except that in no event shall such notice be
provided to such holder prior to such information being made known to the
public.

 

(iii)        The Company will also give written notice to the holder of this
Warrant at least ten (10) days prior to the date on which any Organic Change,
dissolution or liquidation will take place.

 

Section 9.          Lost, Stolen, Mutilated or Destroyed Warrant. If this
Warrant is lost, stolen, mutilated or destroyed, the Company shall, on receipt
of an indemnification undertaking, issue a new Warrant of like denomination and
tenor as the Warrant so lost, stolen, mutilated or destroyed.

 

32

 

 

Section 10.         Notice. Any notices, consents, waivers, or other
communications required or permitted to be given under the terms of this Warrant
must be in writing and will be deemed to have been delivered (i) upon receipt,
when delivered personally; (ii) upon receipt, when sent by facsimile, provided a
copy is mailed by U.S. certified mail, return receipt requested; (iii) three (3)
days after being sent by U.S. certified mail, return receipt requested; or (iv)
one (1) day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

 

If to the Company: CARDIOGENICS HOLDINGS INC.   6295 Northam Drive, Unit 8  
Mississauga, Ontario L4V 1W8   Attention: Yahia Gawad, Chief Executive Officer  
Telephone: (905) 673-8501   Facsimile: (905) 673-9865     With a copy to:
CARDIOGENICS HOLDINGS INC.   6295 Northam Drive, Unit 8   Mississauga, Ontario
L4V 1W8   Attention: James Essex, Chief Financial Officer   Telephone: (905)
673-8501   Facsimile: (905) 673-9865     If to the Holder:  
______________________________   ______________________________  
______________________________   Telephone: (___) ___-____   Facsimile: (___)
___-____

 

If to a holder of this Warrant, to it at the address set forth below such
holder's signature on the signature page hereof. Each party shall provide five
(5) days' prior written notice to the other party of any change in address or
facsimile number.

 

Section 11.         Amendments. This Warrant and any term hereof may be amended
or terminated only by an instrument in writing signed by the Company and holder.

 

Section 12.         Date. The date of this Warrant is ____________, 2013. This
Warrant, in all events, shall be wholly void and of no effect after the close of
business on the Expiration Date, except that notwithstanding any other
provisions hereof, the provisions of Section 7 shall continue in full force and
effect after such date as to any Warrant Shares or other securities issued upon
the exercise of this Warrant.

 

33

 

 

Section 13.         Waiver. The Company may take any action herein prohibited,
or omit to perform any act herein required to be performed by it, only if the
Company has obtained the written consent of the holder of this Warrant.

 

Section 14.         Governing Law; Venue. This Warrant shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to the principles of conflicts of law of any jurisdiction, except for
matters arising under the Securities Act or the United States Securities
Exchange Act of 1934, as amended, which matters shall be construed and
interpreted in accordance with such laws. Each of the parties consents to the
jurisdiction of the Supreme Court of the State of New York sitting in New York
County, New York and the U.S. District Court for the Southern District of New
York sitting in New York, New York in connection with any dispute arising under
this Warrant and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens to the bringing
of any such proceeding in such jurisdictions.

 

Section 15.         Waiver of Jury Trial. THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS WARRANT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION
IS A MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS WARRANT.

 

Section 16.         Currency. All references to currency in this Warrant shall
be to lawful money of the United States of America unless otherwise expressly
specified.

 

Section 17.         Descriptive Headings. The descriptive headings of the
several sections of this Warrant are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

 

{SIGNATURE PAGE FOLLOWS}



34

 

 

This Warrant has been duly executed by the Company and Holder as of the date
first set forth above.

 



  CARDIOGENICS HOLDINGS INC.         By:       Name: Yahia Gawad     Title:
Chief Executive Officer  

 

HOLDER: ___________________________

 

  {signature}

 

35

 

 

EXHIBIT A

 

WARRANT EXERCISE NOTICE

 

(Complete and Sign Only for Exercise of the Warrant in Whole or in Part)

 

TO:        CARDIOGENICS HOLDINGS INC.

 

DATE: ________________________________

 

The undersigned, the holder of the attached Warrant to which this Exercise
Notice applies, hereby irrevocably elects to exercise the purchase rights
represented by such warrant for and to purchase thereunder _____________ shares
of Common Stock, par value $0.00001 per share (the “Shares”), from CardioGenics
Holdings,Inc., (or such other securities issuable pursuant to the terms of the
Warrant) and herewith makes payment of $______________ therefor as follows:

{please check √ one}

 

¨ by cash          ¨ by certified or official bank check          ¨ by wire
transfer*

 

* Wire transfer must be made in accordance with written wire instructions
provided by the Company.

 

The undersigned hereby requests that the certificate(s) representing such
securities be issued in the name(s) and delivered to the address(es) as follows:

 

Name:
___________________________________________________________________________________

Address:
________________________________________________________________________________

Social Security Number/FEIN:
______________________________________________________________

Deliver to:
_______________________________________________________________________________

Address:
________________________________________________________________________________

 

If the foregoing subscription evidences an exercise of the Warrant to purchase
fewer than all of the Shares (or other securities issuable pursuant to the terms
of the Warrant) to which the undersigned is entitled under such warrant, please
issue a new warrant, of like tenor, relating to the remaining portion of the
securities issuable upon exercise of such warrant (or other securities issuable
pursuant to the terms of such warrant) in the name(s), and deliver the same to
the address(es), as follow:

 

Name:
____________________________________________________________________________________

Address:
_________________________________________________________________________________

               
_________________________________________________________________________________

 

Dated: ______________________

 

_______________________________________________
___________________________________________ (Name of Holder) (Social Security or
Taxpayer ID No.of Holder

 

________________________________________

(Signature of Holder or Authorized Signatory)

 

36

 

 

EXHIBIT B

 

FORM OF WARRANT POWER

 

FOR VALUE RECEIVED, the undersigned does hereby assign and transfer to

 

____________________________________ Federal Identification No._____________, a
warrant to purchase shares of the capital stock of CARDIOGENICS HOLDINGS INC., a
Nevada corporation, represented by Warrant No.___________, standing in the name
of the undersigned on the books of said corporation. The undersigned does hereby
irrevocably constitute and appoint ____________________________________,
attorney to transfer the warrants of said corporation, with full power of
substitution in the premises.

 

Dated: _____________________



 

  __________________________________________   {print name of individual or
entity holding warrant}       __________________________________________  
{signature of individual or authorized person of entity}       By:
_______________________________________   {print name of authorized person of
entity}       Its: _______________________________________   {print title of
authorized person of entity}

 

37

 

 

EXHIBIT C

 

ACCREDITED INVESTOR QUESTIONNAIRRE

 

38

 

 

Accredited Investor Questionnaire

CardioGenics Holdings Inc. (“CardioGenics”)

 

The purpose of this Questionnaire is to determine whether you meet the standards
for participation in a non-public offering under Section 4(2) of the Securities
Act of 1933, as amended ("Act"), and under the laws of the various States.

 

We do not use your confidential information for any purpose other than
determining that you meet the definition of Accredited Investor as required by
State and Federal law; however, each individual or entity that completes and
submits this Questionnaire thereby agrees that CardioGenics may present such
responses to this Questionnaire to such parties as CardioGenics deems
appropriate for verification in order to assure itself and future issuers that
the subsequent offer and sale of securities will not result in a violation of
the provisions of State or Federal securities laws.

 

Please complete this form as thoroughly as possible and submit it. If the answer
to any question is "None" or "Not Applicable", please so state. Do not leave
blanks.

 

Part I

 

If Investor is an individual, please complete the following information:

 

Name:

 

Date of Birth:

 

Social Security #:

 

Residential Address:

 

City:                                                                     State:                                              Zip:    

 

Tel #:                                         Fax #:                                E-Mail:

 

âPlease indicate the state in which you are registered to vote:

 

âPlease indicate the state in which you hold a valid driver’s license:

 

âPlease indicate your state of residence as indicated on your last personal
income tax return:

 

39

 

 

If Investor is an entity, please complete the following information:

 

Name of Entity:

 

EIN:

 

Address of Entity:

 

City:                                                     State:                                                Zip:

 

Tel #:                                       Fax #:                                        E-Mail: 

 

Type of Entity:    o Corporation     o Limited Liability Company      o Partnership

 

 o Trust     o Estate    o Other:  _____________________

 

40

 

  

Part II

 

A.For Individuals:

 

Are you:

 

(1)a natural person whose individual net worth (or joint net worth with that of
your spouse), at the time of the sale of the securities, exceeds $1,000,000? For
purposes of this “net worth” calculation, you must:

 

a)  exclude the value of your primary residence as an asset;

 

b)  exclude the indebtedness secured by your primary residence (up to the fair
market value of the primary residence), at the time of the sale of the
securities, as a liability (except that if the amount of such indebtedness
outstanding at the time of the sale of the securities exceeds the amount of
indebtedness outstanding 60 days before such time, other than as a result of the
acquisition of your primary residence, the amount of such excess shall be
included as a liability); and

 

c)  include the indebtedness secured by your primary residence in excess of the
estimated fair market value of the primary residence at the time of the sale of
the securities.

 

Yes:_____ No:_____

 

(2)a natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person's spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year?

 

Yes:_____ No:_____

 

(3)a director, executive officer, or general partner of the issuer of the
securities being offered or sold, or a director, executive officer, or general
partner of a general partner of that issuer?

 

Yes:_____ No:_____

 

B.FOR ENTITIES:

 

Are you:

 

(1)a bank as defined in section 3(a)(2) of the Act, or a savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity?

 

Yes:_____ No:_____

 

41

 

 

(2)a broker or dealer registered pursuant to section 15 of the Securities
Exchange Act of 1934?

 

Yes:_____ No:_____

 

(3)an insurance company as defined in section 2(13) of the Act?

 

Yes:_____ No:_____

 

(4)an investment company registered under the Investment Company Act of 1940 or
a business development company as defined in section 2(a)(48) of that Act?

 

Yes:_____ No:_____

 

(5)a Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958?

 

Yes:_____ No:_____

 

(6)a plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000?

 

Yes:_____ No:_____

 

(7)an employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered adviser, or if the employee
benefit plan has total assets in excess of $5,000,000 or, if a self-directed
plan, with investment decisions made solely by persons that are accredited
investors?

 

Yes:_____ No:_____

 

(8)a private business development company as defined in section 202(a)(22) of
the Investment Advisors Act of 1940?

 

Yes:_____ No:_____

 

(9)an organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000?

 

Yes:_____ No:_____

 

42

 

 

(10)a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Partnership?

 

Yes:_____ No:_____

 

(11)an entity in which all of the equity owners qualify under any of the above
categories (including the categories for individuals listed in the immediately
preceding section)?

 

Yes:_____ No:_____  

 

If the undersigned belongs to this investor category only, list the equity
owners of the undersigned, and the investor category which each such equity
owner satisfies:

_____________________________________________________________________________________________________________

 

_____________________________________________________________________________________________________________

 

_____________________________________________________________________________________________________________

 

{Continue on a separate piece of paper, if necessary, and attach to this
questionnaire}

 

43

 

 

PART III

 

The undersigned Investor hereby certifies that the information contained in this
Questionnaire is complete and accurate and the undersigned Investor will notify
CardioGenics promptly of any change in any such information.

 

If this Questionnaire is being completed on behalf of a corporation, limited
liability company, partnership, trust or estate, the person executing on behalf
of the undersigned Investor represents that it has the authority to execute and
deliver this Questionnaire on behalf of such entity.

 

Dated: __________________, 2013



 

IF INVESTOR IS AN INDIVIDUAL, PLEASE COMPLETE THE INFORMATION BELOW AND SIGN
WHERE INDICATED.

INVESTOR’S NAME (print or type individual’s name):



 

INVESTOR’S SIGNATURE:



 





IF INVESTOR IS A CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP OR OTHER
ENTITY PLEASE COMPLETE THE INFORMATION BELOW AND SIGN WHERE INDICATED.

PURCHASER’S NAME (print or type entity name):

 

PRINT NAME & TITLE OF AUTHORIZED SIGNATORY

 

Name:__________________________________________

Title: ___________________________________________

 

PURCHASER’S SIGNATURE (authorized signatory):

 

 

 



44

